NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  29,  2015*  
                                                                                                     Decided  November  2,  2015  
  
  
                                                                                                                Before  
  
                                                                                            DIANE  P.  WOOD,  Chief  Judge  
  
                                                                                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                                                                                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  15-­‐‑1281                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
ULYSSES  SCOTT,                                                                                                                  Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellant,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  14  C  6657  
CITY  OF  CHICAGO,  et  al.,                                                                                                     Charles  P.  Kocoras,  Judge.  
       Defendants-­‐‑Appellees.  
  

                                                                                                                 Order  
       
     Ulysses  Scott  contends  in  this  suit  under  42  U.S.C.  §1983  that  Chicago’s  police  offic-­‐‑
ers  violated  his  rights  by  stopping  his  car,  arresting  him  without  probable  cause,  search-­‐‑
ing  his  car,  and  ransacking  his  business,  destroying  some  items  and  stealing  others  (and  
stealing  his  personal  effects  as  well).  Scott  was  held  for  16  days  (beginning  February  1,  
2012)  before  being  released  on  bond.  He  was  charged  with  drug  and  firearm  crimes  but  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  15-­‐‑1281                                                                                        Page  2  

asserts,  without  contradiction  from  the  defendants,  that  he  was  acquitted  at  a  trial  in  
June  2014.  
       
     The  problem  in  Scott’s  case,  the  district  judge  held  when  dismissing  it,  lies  in  its  tim-­‐‑
ing.  It  was  filed  in  August  2014,  though  all  of  the  material  events  occurred  in  February  
2012,  more  than  two  years  earlier.  The  statute  of  limitations  for  §1983  litigation  in  Illi-­‐‑
nois  is  two  years.  Moore  v.  Burge,  771  F.3d  444,  446  (7th  Cir.  2014).  Claims  for  wrongful  
search  or  wrongful  deprivation  of  property  accrue  at  the  time  of  the  search  or  seizure,  
and  for  wrongful  detention  when  the  person  is  “detained  pursuant  to  legal  process”—
meaning  the  date  a  judge  determines  that  the  custody  is  justified.  Wallace  v.  Kato,  549  
U.S.  384,  397  (2007);  Serino  v.  Hensley,  735  F.3d  588,  591  (7th  Cir.  2013);  Fox  v.  Hayes,  600  
F.3d  819,  846  (7th  Cir.  2010);  Lawshe  v.  Simpson,  16  F.3d  1475,  1480  (7th  Cir.  1994).  The  
last  of  these  dates  is  February  18,  2012,  when  Scott  was  released  on  bond  and  learned  
that  the  police  would  not  return  the  items  that  he  now  characterizes  as  stolen.  The  suit  
is  untimely,  which  makes  it  unnecessary  to  discuss  other  potential  issues.  
       
     For  clarity,  however,  we  add  that  Scott’s  attempt  to  evade  the  time  limit  by  charac-­‐‑
terizing  the  defendants’  conduct  as  a  conspiracy  is  unavailing.  A  conspiracy  between  
private  parties  and  state  actors  authorizes  suit  against  the  private  parties  in  federal  
court.  See  Dennis  v.  Sparks,  449  U.S.  24  (1980)  (42  U.S.C.  §1985(3));  Adickes  v.  S.H.  Kress  &  
Co.,  398  U.S.  114,  149–52  (1970)  (§1983);  Dixon  v.  Lawton,  898  F.2d  1443,  1447–48  (10th  
Cir.  1990)  (discussing  the  differences  between  §1983  and  §1985  conspiracy  liability).  All  
of  the  defendants  in  this  suit,  however,  are  public  employees  (plus  their  employer),  
which  means  that  a  conspiracy  claim  has  no  role  to  play.  See,  e.g.,  Fairley  v.  Andrews,  578  
F.3d  518,  526  (7th  Cir.  2009).  
       
     The  district  court  relinquished  supplemental  jurisdiction  over  Scott’s  claims  under  
Illinois  law,  see  28  U.S.C.  §1367(c)(3),  and  did  not  abuse  his  discretion  in  doing  so.  All  of  
Scott’s  state-­‐‑law  claims  remain  open  to  litigation  in  state  court.  

                                                                                                   AFFIRMED